FILED
                             NOT FOR PUBLICATION                             JUN 20 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TO JI THEN,                                       No. 11-71669

               Petitioner,                        Agency No. A099-740-700

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       To Ji Then, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Because our review is limited to the administrative record, we do not

consider the religious freedom reports Then submitted. See Fisher v. INS, 79 F.3d

955, 963 (9th Cir. 1996) (en banc); cf. Gafoor v. INS, 231 F.3d 645, 655-57 (9th

Cir. 2000). We deny Then’s motion for judicial notice and deny the government’s

motion to strike.

      Among other things, Then testified that he faced mistreatment in elementary

and high school, suffered a beating near his church, and had to pay bribes to

government officials. These incidents, even considered cumulatively, do not

compel a finding of past persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182

(9th Cir. 2003) (lifetime of harassment and mistreatment including beating and

threats of harm or death was not “so severe as to compel a finding of past

persecution”). Further, substantial evidence supports the BIA’s finding that Then

did not show the harms to his parents and brother were directed at him. See

Wakkary v. Holder, 558 F.3d 1049, 1059-60 (9th Cir. 2009) (harms to associates

that were not part of a pattern of persecution closely tied to petitioner did not

compel finding of past persecution). In addition, substantial evidence supports the


                                           2                                        11-71669
BIA’s finding that Then failed to establish a well-founded fear of persecution, even

under a disfavored group analysis, because he did not demonstrate sufficient

individualized risk. See Halim v. Holder, 590 F.3d 971, 979 (9th Cir. 2009)

(petitioner failed to show he was individually targeted or likely to be individually

targeted where he “failed to offer any evidence that distinguishes his exposure

from those of all other ethnic Chinese Indonesians”); cf. Sael v. Ashcroft, 386 F.3d

922, 927-29 (9th Cir. 2004). We reject Then’s request that the court reconsider its

stance regarding a pattern or practice of persecution.

      Because Then failed to meet the lower standard of proof for asylum, his

claim for withholding of removal necessarily fails. See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the BIA’s denial of CAT relief

because Then failed to establish it is more likely than not that he will be tortured if

returned to Indonesia. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                           3                                     11-71669